10/27/2020
                                                          .
            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0504


                                         DA 20-0504
                                                                      FILED
 SANDRA JORGENSEN,                                                     OCT 2 7 2020
                                                                     Bowen Lireenvvood
                                                                   Clerk of Suprenie Court
                                                                      State of Montana
              Plaintiff and Appellant,

       v.                                                            ORDER

 CRAZY CARLS,INC. d/b/a
 AUTO RESOURCE,

              Defendant and Appellee.



       Representing herself, Sandra Jorgensen petitions this Court for leave of an
out-of-time appeal. Jorgensen states she filed a timely Notice of Appeal in the District
Court, which she later realized was not "forwarded" to this Court. Jorgensen includes a
copy of her Notice, filed with the Musselshell County District Court, bearing the filing date
of August 3, 2020. Jorgensen includes many other arguments and briefly references
issuance of a stay during the appeal.
       We amend the caption to comport with the District Court's proceeding. M.R. App.
P. 2(4).
       M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "[i]n the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage ofjustice[1"
       We requested a copy of the case register and judgment from the District Court.
Jorgensen appeals a July 15, 2020 Order Granting Defendant's Motion for Summary
Judgment. The underlying proceeding commenced upon Jorgensen's complaint for an
injunction to forestall Defendant Crazy Carls, Inc., frorn repossessing a 2018 Jeep Grand
Cherokee that Jorgensen purchased in February 2020. This judgment is appealable
pursuant to M. R. App. P. 6(3)(e) and 6(5)(b). The case register reflects that Jorgensen
filed a Notice of Appeal with the District Court on August 3, 2020. Jorgensen attempted a
timely appeal of this decision albeit via an incorrect method. We observe that while
Jorgensen did not file a verified petition or provide a copy of the final judgment, we
nevertheless conclude that her appeal should proceed. Therefore,
      IT IS ORDERED that Jorgensen's Petition for an Out-of-Time Appeal is
GRANTED and that Jorgensen shall prepare, serve, and file a Notice of Appeal on or
before Wednesday, November 25, 2020. Failure to do so will result in dismissal of this
appeal.
      IT IS FURTHER ORDERED that Jorgensen's request for a writ of injunction is
DENIED. Requests for a stay pending appeal is properly directed to the District Court.
M.R. App. P. 22.
      The Clerk ofthe Supreme Court is directed to provide a copy ofthis Order to counsel
of record and to Sandra Jorgensen along with a copy of this Court's Civil Appellate
Handbook.         A"\..
      DATED this°7 day of October, 2020.



                                                             Chief Justice


                                                                   e     e‘iir
                                                                             "..."10•1110--




                                                               Justici('
                                           2